Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-20-2002

Chadwick v. Janecka
Precedential or Non-Precedential: Precedential

Docket No. 02-1173




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Chadwick v. Janecka" (2002). 2002 Decisions. Paper 520.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/520


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed August 20, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 02-1173

H. BEATTY CHADWICK

v.

JAMES JANECKA, WARDEN, DELAWARE COUNTY
PRISON; THE DISTRICT ATTORNEY OF THE COUNTY OF
DELAWARE; THE ATTORNEY GENERAL OF THE STATE
OF PENNSYLVANIA

v.

BARBARA JEAN CROWTHER CHADWICK,
       (Intervenor in District Court)

BARBARA JEAN CROWTHER CHADWICK,
       Appellant

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

District Court Judge: Honorable Norma L. Shapiro
(D.C. No. 00-cv-01130)

Argued: May 24, 2002

Before: ALITO, MCKEE, and WALLACE,*
Circuit Judges

(Opinion Filed: August 20, 2002)
_________________________________________________________________

* The Honorable J. Clifford Wallace, Senior Judge of the United States
Court of Appeals for the Ninth Circuit, sitting by designation.




       ALBERT MOMJIAN
       NANCY WINKELMAN (Argued)
       KEVIN C. McCULLOUGH
       STEPHEN A. FOGDALL
       Schnader Harrison Segal &
        Lewis, L.L.P.
       1735 Market Street, Suite 3800
       Philadelphia, PA 19103

       Counsel for Appellants

       THOMAS S. NEUBERGER (Argued)
       Thomas S. Neuberger, P.A.
       2 East Seventh Street, Suite 302
       Wilmington, DE 19801

       ANNA M. DURBIN
       PETER GOLDBERGER
       50 Rittenhouse Place
       Ardmore, PA 19003

       Co-Counsel for Appellee

       D. MICHAEL FISHER
       WILLIAM H. RYAN, JR.
       ROBERT A. GRACI
       AMY ZAPP
       Office of Attorney General
       16th Floor, Strawberry Square
       Harrisburg, PA 17120

       Counsel for Amicus Curiae
       Pennsylvania Office of Attorney
       General

OPINION OF THE COURT

ALITO, Circuit Judge:

This appeal was taken from an order granting a petition
for a writ of habeas corpus filed by Mr. H. Beatty Chadwick
under 28 U.S.C. S 2254. The petitioner has applied eight
times to the courts of Pennsylvania and six times to the
federal district court for release from incarceration for civil

                                 2


contempt for refusing to comply with an order in a
matrimonial proceeding directing him to pay over $2.5
million into an escrow account. In the present case, the
District Court concluded that the petitioner had exhausted
state remedies even though he had not applied to the
Pennsylvania Supreme Court for review of the adverse
decision of the Superior Court. In the view of the District
Court, it was sufficient that the petitioner subsequently
submitted a habeas petition to the Pennsylvania Supreme
Court in its original jurisdiction pursuant to 42 Pa. Cons.
Stat. S 721. With respect to the merits of the present
proceeding, the District Court accepted the state courts’
repeated findings that the petitioner is able to comply with
the order directing him to pay the funds into escrow, but
the District Court nevertheless held that the length of
petitioner’s confinement -- then almost seven years --
meant that the contempt order had lost its coercive effect
and that confinement for civil contempt was no longer
constitutional. We reverse.

I.

In November 1992, Mrs. Barbara Chadwick filed for
divorce in the Delaware County (Pennsylvania) Court of
Common Pleas. During an equitable distribution conference
in February 1993, Mr. Chadwick informed the state court
and Mrs. Chadwick that he had unilaterally transferred
$2,502,000.00 of the marital estate to satisfy an alleged
debt to Maison Blanche, Ltd., a Gibraltar partnership.

It was later discovered that (1) one of the principals of
Maison Blanche had returned $869,106.00 from Gibraltar
to an American bank account in Mr. Chadwick’s name and
that these funds had then been used to purchase three
insurance annuity contracts; (2) $995,726.41 had been
transferred to a Union Bank account in Switzerland in Mr.
Chadwick’s name; and (3) $550,000.00 in stock certificates
that the petitioner claimed he had transferred to an
unknown barrister in England to forward to Maison
Blanche had never been received. The state court then
entered a freeze order on the marital assets on April 29,
1994.

                                3


In May 1994, Mr. Chadwick redeemed the annuity
contracts and deposited the funds in a Panamanian bank.
After a hearing on July 22, 1994, the court determined that
Mr. Chadwick’s transfer of the money was an attempt to
defraud Mrs. Chadwick and the court. At that time, the
court ordered petitioner to return the $2,502,000.00 to an
account under the jurisdiction of the court, to pay
$75,000.00 for Mrs. Chadwick’s attorney’s fees and costs,
to surrender his passport, and to remain within the
jurisdiction. Mr. Chadwick refused to comply, and Mrs.
Chadwick thereafter filed a petition to have him held in civil
contempt. Mr. Chadwick failed to appear at any of the three
contempt hearings, but his attorney was present. The court
found Mr. Chadwick in contempt of the July 22, 1994 order
and issued a bench warrant for his arrest.

After learning of the bench warrant, Mr. Chadwick fled
the jurisdiction but was arrested and detained on April 5,
1995. The state court determined that Mr. Chadwick had
the present ability to comply with the terms of the July 22,
1994 order and set bail at $3,000,000. Mr. Chadwick could
have been released from custody either by posting bail or
by complying with the July 22, 1994 order. To date, he has
done neither.

Since his confinement, Mr. Chadwick has applied eight
times to the state courts1 and six times to the federal court2
_________________________________________________________________

1. The state petitions include: (1) an emergency petition for release,
which was denied by the Court of Common Pleas and affirmed by the
Superior Court; (2) six state habeas petitions, all of which were denied;
and (3) a petition for release from imprisonment or, in the alternative,
house arrest, which was denied. See Appellant’s Br. at 8-12.
2. The federal petitions include: (1) an emergency motion for injunctive
relief pursuant to 42 U.S.C. S 1983, which was denied because
abstention was appropriate under the doctrine of Younger v. Harris, 401
U.S. 37 (1971); (2) an emergency motion pursuant to 42 U.S.C. S 1983,
which was denied, or, in the alternative, habeas corpus under 28 U.S.C.
S 2241, which was dismissed for failure to exhaust state remedies; (3) a
third federal habeas petition, which was denied for failure to exhaust
state remedies; (4) a petition for reconsideration of the dismissal of the
third federal habeas petition, which was also denied for failure to
exhaust state remedies; (5) a fourth federal habeas petition, which was
also denied for failure to exhaust state remedies; and (6) a fifth federal
habeas petition, which is the basis of this appeal. See Appellant’s br. at
12-13.

                                4


to gain release from incarceration. After the trial court
denied his sixth state habeas petition, the Superior Court
affirmed the decision on April 23, 1997, stating:

       Instantly, appellant cites to the fact that he has been
       incarcerated since April 5, 1995. He claims the length
       of his incarceration, his age, poor health, inability to
       pursue his career and repeated hearings where he has
       refused compliance suggests that there is no possibility
       that he will comply with the order. Appellant admits
       that no court in this jurisdiction has adopted this test
       and we will not do so here. While it seems reasonable
       that at some point a temporal benchmark should be
       adopted to determine when contempt incarceration
       becomes impermissibly punitive we think that it is for
       our high court to make such a determination.

Magistrate Report & Recommendation at 12; App. at 39.
Despite the Superior Court’s invitation that the petitioner
ask the Pennsylvania Supreme Court to decide the point at
which incarceration for contempt becomes punitive, the
petitioner did not file an allocatur petition in the state
supreme court.

Later, on July 18, 1997, petitioner filed another petition
for federal habeas relief, which was dismissed for failure to
exhaust state court remedies. The District Court wrote:

       Although Mr. Chadwick has forfeited his right to seek
       Supreme Court review of the Superior Court’s April 23,
       1997 denial of his sixth state habeas petition, see
       Pa.R.App.P. 1113(a) (petition for allowance of appeal
       must be filed within 30 days of order), he would not be
       barred from filing a seventh state habeas petition
       based on his present confinement of approximately
       thirty-seven months. Under Pennsylvania law, Mr.
       Chadwick can file a seventh state habeas petition in
       the Court of Common Pleas and exhaust his appellate
       remedies[,] see 42 Pa. Cons. Stat. Ann. 931, or petition
       directly in the Supreme Court, which has original
       jurisdiction over habeas corpus proceedings. See 42 Pa.
       Cons. Stat. Ann. S 721(1). But unless the issues
       presented in the federal habeas petition have all been
       first presented to the Supreme Court, the district court

                                5
       may not exercise jurisdiction. See Lambert, 134 F.3d at
       515 (requiring "complete exhaustion"); Swanger, 750
       F.2d at 295 (raising claim before Supreme Court in
       petition for allowance of appeal satisfies exhaustion
       requirement).

Magistrate Report & Recommendation at 17; App. at 44
(emphasis added). Because Mr. Chadwick had not sought
review in the Pennsylvania Supreme Court on the issue
presented in his federal petition, that petition was
dismissed.

In September 1999, Mr. Chadwick filed a pro se
Application for Leave to File Original Process (his seventh
state habeas action) with the Pennsylvania Supreme Court.
Mrs. Chadwick sought permission to intervene, and
opposed the application and the state habeas petition. In a
per curiam order dated February 8, 2000, the Pennsylvania
Supreme Court granted the request to file original process
and the request to file an answer, and denied the petition
for habeas corpus.

On March 2, 2000, Mr. Chadwick filed the instant
petition for federal habeas relief. The District Court granted
that petition on January 3, 2002, but stayed its order for
30 days to "allow appeal and application for further stay of
this court’s order to the appellate court." App. at 25. Mrs.
Chadwick took this timely appeal. By order dated January
31, 2002, we granted Mrs. Chadwick’s motion for a stay
pending appeal. The United States Supreme Court
thereafter denied Mr. Chadwick’s Application for
Enlargement and to Vacate Stay.

II.

A.

The first issue we must address is whether Mrs.
Chadwick has standing to proceed on appeal. Mr. Chadwick
argues that because Mrs. Chadwick was an intervenor in
the District Court, she lacks Article III standing. He further
argues that, because the respondents -- the warden, the
Delaware County District Attorney, and the Attorney

                                6


General of the Commonwealth -- did not appeal, we do not
have jurisdiction to entertain this appeal.

The United States Supreme Court has stated that"an
intervenor’s right to continue a suit in the absence of the
party on whose side the intervention was permitted is
contingent upon a showing by the intervenor that he fulfills
the requirements of Art[icle] III." Diamond v. Charles, 476
U.S. 54, 68 (1986). Under Article III of the United States
Constitution, the judicial power extends only to"Cases" and
"Controversies." As noted in Vermont Agency of Natural
Resources v. United States ex rel. Stevens, 529 U.S. 765,
771 (2000):
       a plaintiff must meet three requirements in order to
       establish Article III standing. See, e.g., Friends of Earth,
       Inc. v. Laidlaw Environmental Services (TOC), Inc. , 528
       U.S. 167, 180-181, 120 S.Ct. 693, 145 L.Ed.2d 610
       (2000). First, he must demonstrate "injury in fact" -- a
       harm that is both "concrete" and "actual or imminent,
       not conjectural or hypothetical." Whitmore v. Arkansas,
       495 U.S. 149, 155, 110 S.Ct. 1717, 109 L.Ed.2d 135
       (1990) (internal quotation marks and citation omitted).
       Second, he must establish causation -- a "fairly . . .
       trace[able]" connection between the alleged injury in
       fact and the alleged conduct of the defendant. Simon v.
       Eastern Ky. Welfare Rights Organization, 426 U.S. 26,
       41, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976). And third,
       he must demonstrate redressability -- a "substantial
       likelihood" that the requested relief will remedy the
       alleged injury in fact. Id., at 45, 96 S.Ct. 1917.

See also, e.g., Valley Forge Christian College v. Americans
United For Separation of Church & State, 454 U.S. 464, 472
(1982); In re Grand Jury, 111 F.3d 1066, 1071 (3d Cir.
1997).

We have little difficulty concluding that Mrs. Chadwick
meets all of these requirements here. First, Mrs. Chadwick
clearly has suffered and continues to suffer an injury in
fact that is both "concrete" and "actual," "not conjectural or
hypothetical." Mr. Chadwick has placed a substantial sum
of money beyond the reach of the state court before whom
the matrimonial case is pending. If the decision of the

                                7


District Court is affirmed, Mr. Chadwick will be released
from jail and will be relieved of the pressure to return this
money for equitable distribution. Second, Mrs. Chadwick’s
injury is unquestionably traceable to Mr. Chadwick’s
refusal to comply with the state court order under which he
is being held. The District Court’s order would erase the
effect of the state court order requiring the return of the
funds and would significantly reduce Mrs. Chadwick’s
share of the marital estate. Third, Mrs. Chadwick’s injury
may be redressed by a favorable decision here. A reversal of
the District Court’s order granting Mr. Chadwick’s petition
would require him to remain in prison until he returns the
$2.5 million to the state court for later distribution.

In arguing that Mrs. Chadwick lacks standing, the
petitioner relies principally on Diamond v. Charles, 476 U.S.
54 (1986), but that case is easily distinguishable. The
Diamond case involved a constitutional attack on an Illinois
statute restricting abortions. Id. at 56. Diamond, a
pediatrician, successfully moved to intervene in the District
Court, based on his conscientious objection to abortion and
his status as a pediatrician and the father of a minor
daughter. Id. at 66. When the District Court permanently
enjoined provisions of the statute and the Court of Appeals
affirmed, the State of Illinois did not appeal to the Supreme
Court, but Diamond did. Id. at 62-63. The Court held that
Diamond could not maintain the appeal as the sole
appellant because he lacked Article III standing. Id. at 64-
71. Noting that Illinois, by not appealing, had accepted the
decision that its statute was unconstitutional, the Court
observed that even if it upheld the statute, Diamond, a
private citizen, could not compel the state to enforce it. Id.
at 64-65. In addition, the Court explained, Diamond could
not establish that he had or would suffer injury in fact. Id.
at 65-71. Diamond argued that if the statute were upheld,
there would be fewer abortions and greater demand for his
services as a pediatrician, but the Court dismissed this
argument as speculative. Id. at 66. The Court likewise
rejected Diamond’s contention that he had standing
because of his interest in the standards of medical practice
relating to abortion. Id. at 66-67. The Court stated that
Diamond’s abstract interest in the issue of abortion could
not substitute for the concrete injury demanded by Article

                                8


III. Id. In response to Diamond’s claim of standing as the
father of a minor daughter, the Court noted that the
validity of the parental notification provision of the statute
was not at issue in the appeal and Diamond had not
provided factual support to show that the provisions that
were at issue threatened him with any concrete injury. Id.
at 67. Finally, the Court held that Diamond could not
assert any constitutional rights of unborn fetuses and that
the award of fees against him in the District Court could
not "fairly be traced to the Illinois Abortion Law." Id. at 70.

Other than the fact that Diamond and Mrs. Chadwick are
both intervenors, the two cases have little in common. Mrs.
Chadwick, as noted, has a direct financial interest: she
wants Mr. Chadwick to produce a very substantial sum of
money in which she claims a share. By contrast, Diamond’s
claim that upholding the Illinois law would result in more
live births and thus increase his income as a pediatrician
was highly speculative and an obvious makeweight.
Diamond was a classic case of an attempt to litigate an
abstract legal issue; the present case involves a concrete
monetary interest.

Mr. Chadwick argues, however, that Mrs. Chadwick has
no concrete injury at stake because "even if she were
somehow to secure a reversal of the district court’s order,
the respondents would still be required to release Mr.
Chadwick, because they did not appeal." Appellee’s Br. at
21. We reject this highly technical argument and find
Martin-Trigona v. Shiff, 702 F.2d 380 (2d Cir. 1983),
instructive on the question whether someone other than the
legal custodian of a prisoner may appeal an adverse
decision in a habeas proceeding. In Martin-Trigona, a
bankruptcy judge ordered a debtor imprisoned for civil
contempt when he refused to submit to examination by the
trustees. Id. at 381. The debtor filed a petition for a writ of
habeas corpus, the District Court granted the motion, and
the trustees appealed. Id. The Second Circuit held that the
trustees were the real parties in interest because"[t]hey
ha[d] a legitimate interest in seeing to it that Martin-
Trigona testifie[d] to the location of certain assets, books,
and records that are necessary to the administration of the
estates." Id. at 386. Because the trustees’ interests were

                                9


sufficiently affected by the District Court’s order, the
Second Circuit held that the trustees had standing to
appeal even though they were not the custodian of the
debtor. Cf. United States ex rel. Thom v. Jenkins, 760 F.2d
736 (7th Cir. 1985) (private party who prosecuted contempt
proceedings against judgment debtor was respondent and
appellee on appeal of debtor’s habeas petition following
jailing for contempt). Martin-Trigona is analogous to the
case at bar because Mrs. Chadwick -- like the trustees --
is the party who has "a legitimate interest in seeing to it,"
702 F.2d at 386, that Mr. Chadwick returns a substantial
portion of the marital estate to the court. We find the
decision in Martin-Trigona to be persuasive.

The only case cited by Mr. Chadwick in support of his
position is far afield. In Carter v. Rafferty , 826 F.2d 1299,
1303-04 (3d Cir. 1987), the District Court granted habeas
petitions filed by two prisoners who had been tried and
convicted together in state court. The habeas respondents
appealed, but their notice of appeal "specifically limited
itself to the order releasing [one of the prisoners]." Id. at
1303. Noting that what was then Rule 3(c) of the Federal
Rules of Appellate Procedure3 required that a notice of
appeal "designate the judgment, order, or part thereof
appealed from," the Court held that it lacked jurisdiction to
consider the portion of the District Court’s judgment
relating to the other prisoner because the appellants had
failed to specify that they were appealing that part of the
judgment. Id. at 1304. Thus, Carter does not stand for the
proposition that only the person with the keys to the jail
has standing to appeal an order granting a writ of habeas
corpus. Rather, Carter holds that only the portions of an
order specified in a notice of appeal may be challenged in
the appeal. We accordingly hold that Mrs. Chadwick has
Article III standing to pursue the present appeal. We have
considered all of Mr. Chadwick’s standing arguments, and
we find them to be devoid of merit.
_________________________________________________________________

3. See current Fed. R. App. Proc. 3(c)(1)(B).

                                10


III.

Mrs. Chadwick argues that Mr. Chadwick did not
exhaust all available state court remedies before presenting
his claims to the federal court in his habeas petition. See
28 U.S.C. S 2254(b)(1). Mrs. Chadwick makes two
exhaustion arguments. First, she argues that Mr. Chadwick
did not fairly present to the Pennsylvania Supreme Court
the same claims that he raised in his federal habeas
petition. See Picard v. Connor, 404 U.S. 270, 275-76 (1971).
Specifically, Mrs. Chadwick urges reversal because the
period of confinement listed in Mr. Chadwick’s application
for leave to file original process before the Pennsylvania
Supreme Court -- "over 50 months" (i.e., four years and
two months) -- and the period of confinement for which the
District Court granted habeas -- "nearly seven years" -- are
not the same. Second, Mrs. Chadwick argues that Mr.
Chadwick’s application for leave to file original process did
not fairly present the claims to the Pennsylvania Supreme
Court where, although it has original jurisdiction in habeas
matters,4 the Pennsylvania Supreme Court will ordinarily
refer habeas petitions to the appropriate lower court, unless
there exists "imperative necessity or apparent reason why
expedition is desirable or required." See Commonwealth ex
rel. Paylor v. Claudy, 366 Pa. 282, 287 (1951).

Although Mrs. Chadwick would have us decide the
question of exhaustion, we decline to do so here because,
under the Antiterrorism and Effective Death Penalty Act of
1996 ("AEDPA"), Pub. L. 104-132, 110 Stat. 1214 (enacted
April 24, 1996), we may deny a habeas petition on the
merits even though state remedies may not have been
exhausted. See 28 U.S.C. S 2254(b)(2); see also
Commonwealth ex rel. Craig v. Maroney, 348 F.2d 22, 33
(3d Cir. 1965); In re Ernst’s Petition, 294 F.2d 556, 561-62
(3d Cir. 1961).
_________________________________________________________________

4. The Pennsylvania statutes state that "[t]he Supreme Court shall have
original but not exclusive jurisdiction of all cases of . . . Habeas corpus."
42 Pa. Cons. Stat. S 721.

                                11


IV.

A.

Turning to the merits, we must first address the proper
scope of review in this case. The parties dispute whether
the AEDPA standard of review, see 28 U.S.C.S 2254(d),
applies here.5 Relying on Appel v. Horn, 250 F.3d 203, 209-
12 (3d Cir. 2001), Mr. Chadwick argues that 28 U.S.C.
S 2254(d) does not apply because the state courts never
adjudicated his claims on the merits. As evidence, he points
to the fact that the Pennsylvania Supreme Court, after
accepting the original habeas corpus petition for
adjudication on its merits, denied relief without discussion.
He also argues that Everett v. Beard, 290 F.3d 500, 508 (3d
Cir. 2002), reaffirms that the AEDPA standard does not
apply "unless it is clear from the face of the state court
decision that the merits of the petitioner’s constitutional
claims were examined in light of federal law as established
by the Supreme Court of the United States." Consequently,
he advocates that we review de novo the federal
constitutional question rather than merely evaluate
whether the state courts’ rulings were "reasonable."

Mrs. Chadwick responds that the Pennsylvania Supreme
Court summarily denied his petition on the merits6 and that
_________________________________________________________________

5. We review de novo the District Court’s legal conclusions, including its
application of the standards of review imposed by AEDPA. See Banks v.
Horn, 271 F.3d 527, 531 (3d Cir. 2001). If a District Court has a proper
occasion to make findings of fact, they are reviewed for clear error. See
Love v. Morton, 112 F.3d 131, 133 (3d Cir. 1997).

6. Prior to the habeas petition filed with the Pennsylvania Supreme Court
in its original jurisdiction, the Pennsylvania Superior Court repeatedly
decided Mr. Chadwick’s claims on the merits. In Mr. Chadwick’s third
state habeas petition, Judge Battle held that the confinement was civil
because Mr. Chadwick held "the key to the jail house." App. at 143-44.
Later, the Superior Court endorsed this same view in its August 1996
opinion, stating that "[b]ecause [Mr. Chadwick] clearly holds the keys to
the jailhouse door," the "sanctions imposed upon him have not lost their
coercive effect." App. at 234. Moreover, when ruling on his fifth state
habeas petition, Judge Battle held that even if he were to adopt the
proferred "no substantial likelihood" test from Morgan v. Foretich, 564

                                12


therefore 28 U.S.C. S 2254(d) applies. See 28 U.S.C.
S 2254(d) (stating that the section applies to"any claim that
was adjudicated on the merits in State court proceedings").
She responds that Appel is inapposite because it merely
holds that the AEDPA standard of review does not apply
where a state court misunderstands the petitioner’s claim
and decides a different claim than the one presented. See
Appel, 250 F.3d at 211. Finally, Mrs. Chadwick retorts that
Everett does not stand for the proposition that summary
adjudications are exempt from the AEDPA S 2254(d)
standard of review. She argues that such a position would
be inconsistent with the Supreme Court’s decision in Weeks
v. Angelone, 528 U.S. 225, 237 (2000), in which the Court
affirmed the Fourth Circuit’s application of S 2254(d)
deference where the state court had summarily rejected the
petitioner’s claims. See also Weeks v. Angelone , 176 F.3d
249, 259 (4th Cir. 1999) ("Where, as here, the state
supreme court has adjudicated a claim on the merits but
has given no indication of how it reached its decision, a
federal habeas court must still apply the AEDPA standards
of review.").

Because of the Supreme Court’s decision in Weeks , we
cannot agree with Mr. Chadwick that summary
adjudications by state courts are not entitled to the AEDPA
standard of review. While it is necessary for the state court
to have adjudicated the claim on the merits, it is not
necessary for the state court to have thoroughly explained
its analysis in its opinion. We, therefore, apply 28 U.S.C.
S 2254(d) in this case.
_________________________________________________________________

A.2d 1 (D.C. 1989), he was "satisfied beyond a reasonable doubt that the
contemnor has the current ability to comply and that the coercive
sanctions imposed may yet cause the contemnor to ultimately comply"
with the state court order. App. at 180-81. Again, the Superior Court
concurred, explaining that "[a]fter careful review, we would agree that
the record supports the trial court’s conclusion that appellant not only
has the ability to comply but also that there is a realistic possibility that
he will comply with the order. Therefore, the contempt order is still
coercive and not punitive." App. at 243.

                                13


B.

AEDPA specifies the standard of review that a federal
court must apply in reviewing a state court’s adjudication
of a habeas claim. See 28 U.S.C. S 2254. Under that
provision, a federal court may grant habeas relief only if the
state court’s decision was "contrary to,7 or involved an
unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United
States," id. S 2254(d)(1), or was"based on an unreasonable
determination of the facts in light of the evidence presented
in the State court proceeding," id. S 2254(d)(2).8 Moreover, a
state court’s factual findings are "presumed to be correct,"
and the habeas petitioner carries the "burden of rebutting
the presumption of correctness by clear and convincing
evidence." 28 U.S.C. S 2254(e)(1).

This appeal involves the "unreasonable application" prong
of S 2254(d)(1). A state court decision is an"unreasonable
application" of Supreme Court precedent if it"identifies the
correct governing legal rule from [the Supreme] Court’s
cases, but unreasonably applies it to the facts of the
_________________________________________________________________

7. The District Court correctly concluded that the state court ruling was
not "contrary to" controlling federal law as determined by the United
States Supreme Court. In Williams v. Taylor, 529 U.S. 362, 405-06
(2000), Justice O’Connor, in her controlling opinion, stated that a state
court ruling is "contrary to" clearly established Supreme Court precedent
for the purposes of S 2254(d)(1) "if the state court applies a rule that
contradicts the governing law set forth in [the Supreme Court’s] cases,"
or "if the state court confronts a set of facts that are materially
indistinguishable from a decision of [the Supreme Court] and
nevertheless arrives at a result different from[its] precedent." Nothing in
the record suggests that the state court either applied a rule that
contradicted the governing law or arrived at a result different from
precedent while entertaining facts that were indistinguishable from those
in any decision of the Supreme Court, which existed at the time of the
state court decision. Our decision will therefore concentrate on the
District Court’s application of the "unreasonable application" prong.

8. The District Court agreed with all of the factual findings of the state
courts, stating that "[t]he record below clearly demonstrates that the
state court findings were not erroneous. This court is convinced that Mr.
Chadwick has the present ability to comply with the July 22, 1994
order." App. at 18-19. Therefore, no S 2254(d)(2) inquiry is necessary
here.
                                14


particular state prisoner’s case." Williams v. Taylor, 529
U.S. 362, 407 (2000) (O’Connor, J., concurring) (controlling
opinion). When making the "unreasonable application"
inquiry, the federal habeas court should ask "whether the
state court’s application of clearly established federal law
was objectively unreasonable." Id. at 409 (emphasis added);
see also Matteo v. Superintendent, SCI Albion, 171 F.3d
877, 891 (3d Cir. 1999) (en banc) (stating the test to be
"whether the state court decision, evaluated objectively and
on the merits, resulted in an outcome that cannot
reasonably be justified [under existing Supreme Court
precedent]") (emphasis added).

Mr. Chadwick urges this Court to affirm the District
Court’s ruling that the state courts unreasonably applied
relevant legal precedents. Specifically, Mr. Chadwick argues
that the state courts failed to recognize that his
confinement has ceased to be coercive and that, as a
consequence, he cannot be held in custody any longer
unless he is convicted and sentenced for criminal contempt.
We disagree and hold that the state courts’ decision--
denying habeas relief where the state courts repeatedly
determined that Mr. Chadwick has the present ability to
comply with the court order -- was not an unreasonable
application of "clearly established Federal Law, as
determined by the Supreme Court of the United States." 28
U.S.C. S 2254(d)(1).

1.

To determine whether a contempt order is civil or
criminal, Supreme Court jurisprudence requires an
examination of the "character and purpose" of the sanction
imposed. See United Mine Workers v. Bagwell, 512 U.S.
821, 827 (1994); Gompers v. Buck’s Stove & Range Co., 221
U.S. 418, 441 (1911). Civil confinement "is remedial, and
for the benefit of the complainant," Gompers , 221 U.S. at
441, whereas criminal confinement "is punitive, to vindicate
the authority of the court." Id. The Bagwell Court identified
the "paradigmatic coercive, civil contempt sanction" as

       involv[ing] [the] confin[ement][of] a contemnor
       indefinitely until he complies with an affirmative

                                15


       command such as an order "to pay alimony, or to
       surrender property ordered to be turned over to a
       receiver, or to make a conveyance." 221 U.S. at 442.
       . . . In these circumstances, the contemnor is able to
       purge the contempt and obtain his release by
       committing an affirmative act, and thus " ‘carries the
       keys of his prison in his own pocket.’ " Gompers, 221
       U.S. at 442.

512 U.S. at 828 (emphasis added) (citations omitted).
Conversely, "a fixed sentence of imprisonment is punitive
and criminal if it is imposed retrospectively for a‘completed
act of disobedience,’ such that the contemnor cannot avoid
or abbreviate the confinement through later compliance."
Id. at 828-29 (citations omitted). The line drawn by the
Supreme Court, then, is between ability to comply and
inability to comply.9 The Supreme Court has never held
that there is a constitutional limit on the length of
incarceration of a civil contemnor who has the ability to
comply with a coercive order but obdurately refuses to do
so.

2.

As an initial matter, the District Court recognized that
Mr. Chadwick undoubtedly has the present ability to
comply with the July 1994 state court order. The state
courts have repeatedly so found. Under AEDPA, the District
Court was bound by these state court factual
determinations, absent rebuttal of the presumption of
correctness by clear and convincing evidence. See 28 U.S.C.
S 2254(e)(1). The District Court acknowledged that the
_________________________________________________________________

9. Bagwell does state that "[t]o the extent that [civil] contempts take on
a punitive character . . . and are not justified by other considerations
central to the contempt power, criminal procedural protections may be
in order." 512 U.S. at 831. But this statement does not suggest that a
"paradigmatic" civil contempt order, such as the one issued in this case,
can take on a punitive character simply as a result of the passage of
time. Rather, it appears that the Court was referring to new types of
fines. See 512 U.S. at 830-31. In any event, this statement certainly is
not sufficient to show that the holding of the District Court in this case
is based on clearly established Supreme Court precedent.

                                16


record demonstrates that the state court findings were not
erroneous, and the District Court was "convinced that [Mr.]
Chadwick has the present ability to comply with the July
22, 1994 order." Dist. Ct. Op. at 17. Under AEDPA, these
state court factual findings must stand.

Presuming these state court factual findings to be
correct, the District Court nevertheless concluded that Mr.
Chadwick’s confinement has become punitive and that
therefore the state court decision was an unreasonable
application of federal law. Although the District Court
alluded to the Supreme Court’s decisions in Bagwell and
Gompers, the District Court relied chiefly on this Court’s
decision in In re Grand Jury Investigation, 600 F.2d 420 (3d
Cir. 1979), to conclude that the passage of time could alter
the nature of petitioner’s confinement, transforming it from
coercive to punitive and thus requiring observance of the
procedural rights associated with criminal contempt. With
this principle in mind, the District Court concluded that
because Mr. Chadwick had defied the court’s order for so
long, there was "no substantial likelihood" that he would
comply in the future and that therefore the order had lost
its coercive effect.

In In re Grand Jury Investigation, we upheld a
contemnor’s confinement for refusing to testify before a
federal grand jury. Id. at 428. The contemnor argued that
his confinement was not coercive but punitive, because
"there was no substantial likelihood that he would testify
before the grand jury." Id. at 422. Recognizing that some
courts had applied the "no substantial likelihood of
compliance" standard, we noted that the contemnor had
been confined under a federal statute that limited
confinement to 18 months for refusing to testify before a
grand jury. Id. at 423-24. We held that, absent unusual
circumstances, 18 months was not an unreasonable length
for confinement in this context, and declined to inquire
whether, in fact, there was no substantial likelihood that
the contemnor would comply with the order to testify. Id. at
427.

Under AEDPA, the District Court’s holding -- that Mr.
Chadwick can no longer be held in custody for civil
contempt because there is "no substantial likelihood" that

                                17


he will comply with the order -- is erroneous. The District
Court incorrectly relied on dicta in one of our opinions, but
AEDPA is clear that the appropriate law to apply is
Supreme Court precedent. See 28 U.S.C. S 2254(d)(1) ("an
unreasonable application of [ ] clearly established Federal
law, as determined by the Supreme Court of the United
States"); see also Williams, 529 U.S. at 412 ("S 2254(d)(1)
restricts the source of clearly established law to[the
Supreme] Court’s jurisprudence").

It is true that "federal habeas courts are [not] precluded
from considering the decisions of the inferior federal courts
when evaluating whether the state court’s application of the
law was reasonable." Matteo, 171 F.3d at 890. But this
Court has clearly stated that decisions by lower federal
courts may be considered only "as helpful amplifications of
Supreme Court precedent." Id. It is revealing to us that in
In re Grand Jury this Court characterized the"no
substantial likelihood" test as an "additional constraint
upon the civil contempt power" beyond that recognized in
decisions by the United States Supreme Court. In re Grand
Jury Investigation, 600 F.2d at 423 (emphasis added). As
we noted in Matteo, 171 F.3d at 890, however, "federal
courts may not grant habeas corpus relief based on the
state court’s failure to adhere to the precedent of a lower
federal court on an issue that the Supreme Court has not
addressed."

The Supreme Court has never endorsed the proposition
that confinement for civil contempt must cease when there
is "no substantial likelihood of compliance." On the
contrary, in words that might as well have been written to
describe the case now before us, the Bagwell Court stated
that "[t]he paradigmatic coercive, civil contempt sanction
. . . involves confining a contemnor indefinitely until he
complies with an affirmative command such as an order ‘to
pay alimony, or to surrender property ordered to be turned
over to a receiver . . . .’ " Bagwell, 512 U.S. at 828
(emphasis added) (citation omitted). We have no need here
to decide whether In re Grand Jury Investigation remains
good law in light of Bagwell. It is enough for present
purposes that the "no substantial likelihood of compliance"
standard has never been endorsed, much less clearly
established, by the Supreme Court.

                                  18


V.

Because the state courts have repeatedly found that Mr.
Chadwick has the present ability to comply with the July
1994 state court order, we hold that it was a reasonable
application of Supreme Court precedent for the state courts
to conclude that there is no federal constitutional bar to
Mr. Chadwick’s indefinite confinement for civil contempt so
long as he retains the ability to comply with the order
requiring him to pay over the money at issue. Accordingly,
the District Court erred in holding that the state courts’
decisions were an unreasonable application of Supreme
Court precedent. We, therefore, reverse the order of the
District Court granting Mr. Chadwick’s petition. Our
decision does not preclude Mr. Chadwick from filing a new
federal habeas petition if he claims that he is unable for
some reason to comply with the state court’s order. And,
needless to say, our decision imposes no restrictions on the
state courts’ ability to grant relief.10

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit
_________________________________________________________________

10. We do not agree with   Mr. Chadwick’s argument that despite our
reversal of the District   Court’s order, the respondents in the District
Court must still release   Mr. Chadwick because they did not appeal.
Because of our judgment,   the District Court’s order granting the writ no
longer has any operative   effect and thus cannot command his release.

                                  19